MEMORANDUM **
*990Petitioner Seda Sargsyan appeals the decision of the Board of Immigration Appeals (BIA) and the Immigration Judge (IJ) denying her applications for asylum, withholding, and protection under the Convention Against Torture (CAT).
The IJ’s adverse credibility determination is supported by substantial evidence in the record. The IJ relied upon inconsistencies in Sargsyan’s testimony and application regarding her husband’s adherence to the Jehovah’s Witness faith, and the length of Sargsyan’s membership in that denomination. On this record, we cannot say that a reasonable factfinder would be compelled to credit Sargsyan’s testimony. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (articulating deferential standard of review). The IJ had no obligation to independently develop the record to clarify the authenticity of documents proffered by Sargsyan. See Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001) (noting that it is petitioner’s burden to establish his “eligibility for asylum and withholding of deportation.”) (citation omitted).
Petitioner’s failure to satisfy the standards for obtaining asylum necessarily forecloses relief on her withholding claim. See Malhi v. INS, 336 F.3d 989, 991-93 (9th Cir.2003).
Finally, none of the evidence presented by Petitioner compels this Court to conclude that Petitioner would, more likely than not, face torture if she returned to Armenia. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003). Petitioner’s challenge to the BIA’s summary affirmance is foreclosed by our decision in Falcom-Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.